Citation Nr: 0116467	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than July 9, 
1999, for a 30 percent rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
October 1991.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a September 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, MI.  In April 2000, the veteran testified 
before a Hearing Officer at the RO.  In March 2001, the 
veteran testified before the undersigned Member of the Board 
at a hearing at the RO.  At the March 2001 hearing, he 
submitted additional evidence and waived his right to have 
this evidence initially considered by the RO.  

The issue of entitlement to an earlier effective date for a 
30 percent rating for bronchial asthma is addressed in the 
remand that follows the order section of this decision. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's bronchial asthma necessitates three courses 
of systemic (oral or parenteral) corticosteroids per year.  


CONCLUSION OF LAW

The criteria for an increased rating to 60 percent for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6602 
(2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the RO has reviewed the veteran's 
claim in light of the VCAA.  It has informed the veteran of 
the requirements for establishing entitlement to an increased 
evaluation for bronchial asthma.  By virtue of the statement 
of the case and supplemental statement of the case, the 
veteran and his representative were given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claim.  The RO has obtained those 
relevant medical records adequately identified by the 
veteran.  In sum, the facts relevant to the veteran's claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA. 

I.  Factual Background

The record reflects that in November 1991, following his 
release from active service, the veteran underwent a medical 
examination for VA purposes.  The veteran's complaints 
included shortness of breath, and a subsequent pulmonary 
function test (PFT) and chest X-ray were normal.  The 
examiner's diagnosis included history of bronchial asthma.  

Thereafter, the RO received medical records from Dana 
Panknin, M.D.  Treatment records note the veteran's 
complaints of shortness of breath, and diagnoses of asthma.  
In particular, a medical report from Peter Bachwich, M.D. to 
Dr. Panknin, dated in May 1992, notes the veteran's 
complaints of daily wheezing and having used various inhalers 
in service, particularly in Saudi Arabia.  Dr. Bachwich 
reported that the veteran was currently prescribed Theo-Dur, 
Brethine, and Ventolin.  A PFT revealed a possible very mild 
obstructive ventilatory defect.  Dr. Bachwich's impression 
was that the veteran appeared to suffer from asthma, and he 
prescribed on a trial basis Vanceril and Alupent inhalers, 
and also instructed the veteran to continue the use of 
Theophylline and Brethine.  

In May 1993, the veteran again underwent a medical 
examination for VA purposes.  A PFT was reported as revealing 
mild airway obstruction.  The diagnosis was bronchial asthma.  
In September 1999, the veteran underwent a medical 
examination for VA compensation purposes.  He reported 
dyspnea on slight exertion, that he was awakened at night 
with shortness of breath, and that he suffered from bronchial 
asthma attacks three times a year for which he sought medical 
treatment.  The veteran reported that his medications 
consisted of Serevent, Vanceril, Accolate, and an Albuterol 
inhaler.  A chest X-ray examination was negative, and a PFT 
reflected minimal obstructive airway disease.  The examiner's 
diagnosis was bronchial asthma.  

In February 2000, the veteran submitted a statement to the 
RO, dated in January 2000, in which he reported that he took 
five medications on a daily basis, and that over time his 
medication dosages had been increased.  The veteran reported 
taking Salmeterol, Albuterol, Zafirlukast, Loratadine, and 
Fluticasone Propionate, an inhaled corticosteroid.  In 
addition to the veteran's statement, the RO also received 
copies of the prescription labels for the above noted 
medicines, as well as a statement from David Cooley, D.O., 
dated in October 1999.  Dr. Cooley reported that he was 
treating the veteran for moderately severe asthma, and that 
the veteran was taking Serevent, Proventil, Azmacort, and 
Accolate.  

In April 2000, the veteran and his spouse testified before a 
Hearing Officer at the RO.  He reported that he was taking 
multiple medications for his bronchial asthma on a daily 
basis, a contention that his spouse verified.  In March 2001, 
the veteran and his spouse testified before the undersigned 
Member of the Board at a hearing at the RO.  In particular, 
the veteran reiterated and documented all the previous 
evidence that had been submitted in his claim.  This evidence 
was bound in a spiral binder.  Included in the binder was 
additional evidence, in particular, a printout from Wal-Mart 
Pharmacy listing the various medications for which the 
veteran had had prescriptions filled.  Included in the list 
were prescriptions for methylprednisolone, a corticosteroid, 
noted to have been filled in October 2000, December 2000, and 
January 2001.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

A 30 percent evaluation is warranted for bronchial asthma 
manifested by FEV-1 of 56- to 70-percent predicted, or FEV-1/ 
FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40-percent predicted, or FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2000).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994); 38 C.F.R. §§ 
4.1, 4.2 (2000).

Following a review of the evidence of record, the Board finds 
that an increased rating to 60 percent is warranted for the 
veteran's service-connected bronchial asthma.  In reaching 
this conclusion, the Board is cognizant that the medical 
evidence does not reflect FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations.  The veteran is currently prescribed inhaler 
corticosteroids to treat his bronchial asthma.  Medical 
evidence reflects that the veteran has used or is using 
Azmacort, Pulmicort, and Fluticasone Propionate inhalers, as 
well as other daily inhalation/bronchodilator therapy.  We 
are aware that to warrant a 60 percent evaluation, the 
evidence must document, as noted above, intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  Inhaler corticosteroid 
treatment is not oral or parenteral (by injection) 
corticosteroid treatment.  However, the evidence also 
reflects a Wal-Mart prescription list, in which the veteran 
was noted to have been prescribed three courses of 
methylprednisolone in October 2000, December 2000, and 
January 2001.  

Thus, the Board finds that an increased rating is warranted.  
The medical evidence has demonstrated the veteran having 
undergone three intermittent courses of systemic 
corticosteroids in the period of one year.  Thus, given the 
overall medical evidence and the applicable rating criteria, 
the Board finds the veteran's service-connected bronchial 
asthma warrants an increase to 60 percent.  With respect to 
whether a 100 percent schedular rating is warranted, the 
Board observes that, the evidence does not reflect FEV-1 less 
than 40-percent predicted, or FEV-1/FVC less than 40 percent, 
or more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602 (2000).  


ORDER

Entitlement to an increased rating for bronchial asthma to 60 
percent is granted, subject to the laws and regulations 
regarding the payment of monetary benefits.  


REMAND

With respect to the issue of an earlier effective date for a 
30 percent rating for bronchial asthma, the Board is 
cognizant that in April 2000, the veteran contended that a 
June 11, 1993, rating decision, in which he was granted 
service connection for bronchial asthma, was clearly and 
unmistakably erroneous (CUE) in evaluating the disability as 
only 10 percent disabling.  The Board notes that in reviewing 
the record, the RO has not considered the veteran's claim of 
CUE.  Since the veteran's claim for an earlier effective date 
is essentially based on this allegation of CUE, the Board 
will defer its decision with respect to the earlier effective 
date issue until the CUE issue has been considered by the RO.  

Accordingly, the issue with respect to an earlier effective 
date is REMANDED to the RO for the following:

1.  The RO should adjudicate the 
veteran's claim of CUE in the June 11, 
1993, rating decision, which assigned a 
10 percent disability rating for 
bronchial asthma, and if appropriate, 
readjudicate the issue of entitlement to 
an earlier effective date for a 30 
percent evaluation for bronchial asthma. 

2.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to the disposition 
of the CUE claim, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an appropriate opportunity 
to respond.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the SSOC.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran unless he is 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



